United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-3709
                      ___________________________

                                Abraham Grant

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

         Wendy Kelley, Director, Arkansas Department of Correction

                           lllllllllllllllllllllDefendant

                Estella Bland, Medical Provider, Varner Unit

                     lllllllllllllllllllllDefendant - Appellee
                                    ____________

                  Appeal from United States District Court
               for the Eastern District of Arkansas - Pine Bluff
                                ____________

                          Submitted: April 23, 2018
                            Filed: April 26, 2018
                                [Unpublished]
                               ____________

Before WOLLMAN, LOKEN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       Arkansas inmate Abraham Grant appeals the district court’s1 adverse grant of
summary judgment in his pro se 42 U.S.C. § 1983 action asserting a claim of
deliberate indifference to his serious medical needs. Having carefully reviewed the
record and the parties’ arguments on appeal, we conclude that the district court
properly granted summary judgment. See Fourte v. Faulkner Cty., Ark., 746 F.3d
384, 387 (8th Cir. 2014) (deliberate-indifference claim requires showing that
defendant knew of, but deliberately disregarded, objectively serious medical need;
deliberate indifference is more than gross negligence, and mere disagreement with
treatment decision does not rise to level of constitutional violation); see also Peterson
v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (grant of summary judgment is reviewed
de novo; record is viewed in light most favorable to nonmoving party). Accordingly,
the judgment is affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                          -2-